Citation Nr: 1633536	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  08-25 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, major depressive disorder (MDD), and anxiety disorder.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to an initial compensable rating for costochondritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his wife testified at a Decision Review Officer (DRO) hearing in January 2009.  A hearing transcript is associated with the Veteran's claims file.  In May 2016, the Veteran and his wife also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), and a hearing transcript has been incorporated into the evidence of record.  

With respect to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, although the Veteran initially filed a claim seeking service connection for PTSD specifically, the medical records show treatment for mood disorder, bipolar disorder, MDD, and anxiety.  Thus, pursuant to Clemons, supra, the Veteran's service connection claim is now characterized as one for an acquired psychiatric disorder, to include PTSD, mood disorder, bipolar disorder, MDD, and anxiety disorder.  Clemons, supra.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed below.  All other issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The probative evidence reflects that the Veteran's PTSD is related to inservice physical and sexual assault.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his or her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A specific VA regulation applies to PTSD claims.  In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and an in-service stressor.  See 38 C.F.R. § 3.304(f) (2015); see also Moreau v. Brown, 9 Vet. App. 389 (1996).  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Paragraph 5.14c states that, in cases of sexual assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Also of particular pertinence are the provision of subparagraphs (8) and (9) of Section 5.14 which state that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor."  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."  The content of the above provisions in M21-1 recently has been re-designated as M21-1, Part IV, ii, 1.D.5(m) and (n).  A veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  

Considering the claim for service connection for PTSD, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis 

The service treatment records (STRs) show that the Veteran was seen in October 1975 because of a change in personality with reduced performance and depression "following serious illness of his father."  He received an administrative discharge due to his mental health problems.  The diagnoses were adjustment reaction with depressive features and immature personality.  

Post service private records show mental health complaints as early as 2007.  Specifically, VA records reflect that in July 2007, the Veteran reported problems ever since his military service.  He said that a superior officer pulled a gun on him, and he thought that he was going to die.  He presented with suicidal thoughts and aggressive thoughts but denied current intentions.  He also had a history of drug and alcohol abuse but was in remission due to a diagnosis of diabetes two years earlier.  The Veteran had also shot a house invader 18 months earlier, and noted incidences of extreme anger and feelings of hostility towards others.  PTSD was diagnosed by a VA advanced practice nurse and psychiatrist.  

VA records show that in December 2007, he continued to take his medication but still experienced paranoia, nightmares, and irritability.  The medication made him sleepy.  

In a January 2008 statement, the Veteran said that "Sgt. Williams" threatened him and bullied him during service.  At one point, the sergeant put a gun in his mouth and up to his head and threatened him.  He bought a hand gun to protect himself as he was in fear for his life.  To this day, he continued to see his face which resulted in him being nervous and "jumpy."  He said that the sergeant wrote him up and said that he was going to get the appellant one way or another.  (The Veteran's military personnel records reflect that the Veteran was written up on two occasions for disobedience for not getting out of the rack.)  

At a hearing before a decision review office in January 2008, the Veteran again reported that he felt bullied by Sergeant Williams during service.  He stated that the sergeant was intoxicated at the time that he pulled a gun on him.  He said that he really felt like he was going to be shot and was scared for his life.  (Hrg. tr. at pg 18.)  After the experience he went AWOL for a day but he came back when he was told by another sergeant that he would defuse the situation.  It was at this time that the appellant purchased a gun for his protection.  (Tr. at pgs. 19-21.)  

VA records from January 2009 show that the Veteran was under care for MDD and PTSD.  He was being treated with medication.  A VA social worker (SW) opined that the Veteran's mental health disorders resulted from an inservice episode (that was not described).  Private records from later that month reflect treatment for bipolar disorder.  

When examined by VA in February 2009, the claims file was reviewed.  It was noted that the Veteran said that he had filed a claim for service connection for an acquired psychiatric disorder based on personal assault but it had been denied.  The Veteran gave a history that included substance abuse and treatment for anger management.  He was depressed and often wandered around his house checking things.  He had intrusive thoughts about the inservice assault.  Following examination, the diagnosis was of mood disorder that was not of service origin.  There was the possibility of malingering as there was a strong incentive to report symptoms for secondary gain.  

In a July 2009 statement by a VA staff psychiatrist, it was noted that the Veteran had been treated for a "long time" for PTSD.  Another VA staff psychiatrist reported in May 2010 that the Veteran had been a patient at the Dallas, Texas VA Medical Center (VAMC) since 2007.  The Veteran had been under the case of this psychiatrist since November 2009.  The VA doctor noted that the Veteran was being treated for symptoms consistent with a diagnosis of bipolar disorder and had symptoms of depression and suicidality.  The psychiatric also noted that the Veteran reported experiencing an inservice traumatic event and a post service event when there was a home invasion.  The physician noted that a diagnosis of PTSD had not been established.  

VA records dated in 2011 include recitation of the Veteran's medical history, to include bipolar disorder and PTSD.  A VA SW reported in February 2012 that the Veteran had sought treatment for PTSD and MDD at the VAMC in Dallas, Texas, as a result of an inservice sexual assault.  He remained actively symptomatic and attended weekly sessions.  Another VA SW reported in June 2012 that the Veteran attended 7 out of 8 sessions for veterans with anger management issues.  

In a statement received in October 2012, the Veteran reported an inservice sexual assault by four other marines.  He was so ashamed that he never mentioned this incident and "had carried this around for over 30 yrs."  

A VA SW reported in December 2012 that the Veteran had completed a 7 week inpatient treatment program for PTSD at a VA facility in Kansas.  Another VA SW reported in August 2014 that the Veteran had attended a men's support group at the VAMC in Dallas, Texas, for the past 2 years to address symptoms of PTSD.  

A VA disability benefits questionnaire regarding PTSD dated in October 2014 listed the Veteran's current mental health diagnoses as PTSD and unspecified bipolar disorder.  He also had a personality disorder.  The examiner, a VA Chief of Psychology, noted that the Veteran was sexually assaulted during service and that his PTSD was from the military sexual trauma event.  

At the May 2016 videoconference hearing, the Veteran and his wife testified in support of his claim for service connection for an acquired psychiatric disorder. It was reiterated that the Veteran's current mental health problems were related to the inservice physical and/or sexual assaults.  

Of record are numerous statements from family members and others attesting to the fact that the Veteran was different after his return from service.  His family members recalled that he related that he was bullied by a sergeant and was afraid for his life during his military service.  

Analysis

Review of the record reflects that this claim was denied since the RO was unable to verify the Veteran's allegations of inservice physical and/or sexual assault.  See. e.g., the January 2008 rating denial and subsequently dated statements of the case (SOCs) or supplemental SOCs (SSOCs).  However, the Board must note that the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) (2015), specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).   

Here, the claims file contains numerous VA medical opinions basing a diagnosis of PTSD upon the Veteran's report of an inservice physical or sexual assault.  The Board finds this medical evidence to be highly probative in corroborating the inservice personal assault which has been consistently reported since 2007.  The Veteran apparently first reported the sexual assault sometime thereafter.  Although this evidence is apparently, in part, based on statements made to the mental health professionals by the Veteran, the Court has held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, the Federal Circuit has held that medical evidence may be used to corroborate a personal-assault stressor.  Menegassi, 638 F.3d at 1382.  Thus, the Veteran's allegations of an inservice assault have been corroborated.  His PTSD has been specifically attributed to inservice assault.  For these reasons, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for PTSD.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

It is also the Veteran's assertion that service connection is warranted for a low back disorder, bilateral knee disorders, and for bilateral hearing loss.  He argues that he first hurt his back and left knee during service.  His right knee problems are due to favoring his left knee.  His hearing loss is due to inservice noise exposure.  His service-connected costochondritis has increased in severity.  

Review of the record shows that the Veteran was seen during service (in June 1974) for left knee complaints that had been present for one week.  There was no known trauma, but he said that the knee "gives out" when walking up and down stairs or hills.  The pain was located in the lateral aspect of the knee.  Physical examination showed that the Veteran's reflexes were within normal limits.  There was slight limping, but no pain or tenderness under pressure.  The examiner's impression was of a slight strain.  He was to be on light duty for 48 hours.  Additional treatment or diagnosis of continuing problems is not indicated.  This includes upon discharge examination in December 1975. 

In statements of record, the Veteran has alleged post service back and left knee problems ever since injury in service.  It is noted that when seen at a private facility in the early 1990s, the Veteran related a long history of back problems with the initial injury in approximately 1984-1985 which did not resolve, so he underwent a two level posterior fusion.  He did extremely well until he fell from a ladder in 1991.  Since then, he had had severe low back pain.  He underwent lumbar fusion in September 1992.  

VA records show low back complaints and bilateral knee pain in 2007.  In an October 2007 VA record, he associated these problems with inservice injury.  Degenerative joint disease (DJD) and degenerative disc disease (DDD) of the low back were diagnosed.  Left knee ligament tear and DJD was noted upon VA examination in May 2011.  

Private records dated in April 2009 show treatment for low back and bilateral leg pain after lifting a heavy object.  In June 2009, the Veteran was treated for DDD of the lumbar spine with shooting pains into the lower extremities with numbness and tingling.  After computerized tomography (CT) of the lumbar spine and nerve conduction study, it was the physician's opinion that the Veteran was suffering from an acute lumbar disc lesion, with acute nerve root irritation.  This was made worse due to preexisting lumbar disc degeneration and a previous lumbar fusion.  The Veteran said that he initially injured his back in 1975 during service.  It was this examiner's opinion "from years of experience that the Veteran's original lower back predisposed him to premature disc degeneration."  

Subsequently dated private and VA records show bilateral DJD of the knees in 2012.  The Veteran was status post L3-L5 posterior fixation in August 2012.  Left knee magnetic resonance imaging (MRI) by VA in March 2013 showed slight interval worsening of the patellar articular cartilage fibrillation.  There was mild degenerative abnormal signal in the proximal fibular collateral ligament and in the anterior cruciate ligament, unchanged.  There was mild proximal patellar tendinosis and small joint effusion.  

At the January 2009 and May 2016 hearings, the Veteran reported post service back treatment as early as 1976.  At the 2008 hearing, he spoke vaguely about records from this treatment possibly being at another facility and on microchip or microfiche.  (DRO hrg. tr. at pg. 9.)  At the 2016 hearing, he reported that he had undergone back surgery at a private facility (which no longer existed) by the name of Flow Memorial Hospital in Denton Texas.  (Tr. at pgs. 18-20.)  After that, he was seen at a facility called Twelve Oaks (which also no longer existed).  (Tr. at pg. 23.)  He was also seen at Dedman's Hospital in Dallas, Texas.  (Tr. at pg. 25.)  

As indicated above, there is one report of inservice treatment for left knee complaints.  The Veteran has reported that he also injured his low back during service, and has said that he was treated in the immediate years after service in two facilities that no longer exist.  At the time of the 2009 DRO hearing, he reported that such records might be on microchip/microfiche and held at another medical facility.  As there is an allegation that the Veteran underwent treatment in the years after service for lumbar spine complaints resulting in multiple surgeries, attempts should be made to obtain such treatment records.  The Board is aware that the Veteran has stated that he knows that two such facilities are no longer open, but review of the record does not reflect attempts were ever made to obtain records from any of the three facilities mentioned at the hearings.  

Also, as there is an indication that the Veteran was seen on one occasion for left knee complaints during service and associates current problems with that injury, an examination would be helpful in determining the nexus of current left knee problems.  Moreover, an opinion as to whether there is a current right knee disorder resulting from favoring the left knee is necessary.  

As to the Veteran's claim that service connection is warranted for bilateral hearing loss, it is noted that no hearing loss was noted during service, to include upon service discharge.  However, it is the Veteran's assertion that he experienced noise exposure during service and that his hearing impairment began at that time.  He testified as to no post service noise exposure.  Of record is a VA audiometric examination from 2010.  Review of that report reflects that the results were unreliable as adequate results were not obtained.  At the 2016 hearing, the Veteran continued to report hearing loss and said that he had received hearing aids which had been helpful.  A VA audiometric examination should be conducted to determine if the Veteran has bilateral hearing impairment and, if so, whether such is due to inservice noise exposure.  It is noted that the Veteran was a rifleman during his time in service.  

The Veteran receives a noncompensable rating for his service-connected costochondritis.  There is evidence that the Veteran was briefly hospitalized for this condition in late 2014.  Moreover, the Veteran has testified that his symptoms have increased in severity.  Specifically, he testified in 2016 that his condition had increased in severity to include pain that traveled across his chest and down his arm.  (See May 2016 hrg. tr. at pg. 6.)  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his lumbar spine, bilateral knees, hearing loss, and costochondritis, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  This specifically includes attempts to obtain records from private facilities at which the Veteran was treated in the years post service, to include Flow Memorial Hospital in Denton Texas; Twelve Oaks, and Dedman's Hospital in Dallas, Texas.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  If pertinent records are received, the RO should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2015) are met as to this issue.  

2.  After any new evidence has been associated with the claims file, schedule the Veteran for an appropriate VA examination for the Veteran's lumbar spine DJD and DDD, as well as bilateral knee conditions, to include DJD.  The entire claims file must be made available to the clinician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability was caused by or aggravated by the Veteran's military service.  In this regard, the examiner is asked to consider and fully discuss the Veteran's lay statements regarding continuous low back symptoms going back to his complaints in military service and continuing until his current diagnosis.  The examiner should also comment on the medical history of record which reflects injury to the back in the mid-1980s.  

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability was caused by or aggravated by the Veteran's military service.  

In this regard, the examiner is asked to consider and fully discuss the Veteran's lay statements regarding continuous knee symptoms going back to his initial injury to the left knee in June 1974.  In regards to the right knee, the examiner should identify all currently diagnosed right knee disorders and render an opinion as to the following inquiry:

If, and only if, it is determined that current left knee symptomatology is the result of service, the examiner is requested to further address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disorder is aggravated (increased in severity beyond its normal progression) by his left knee disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the right knee disorder before the onset of the aggravation.  

A fully articulated medical rationale for all opinions expressed must be set forth in the medical report.  As noted above, the examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

3.  The RO shall schedule the Veteran for a VA audiometric examination so as to determine the precise nature and etiology of his asserted bilateral hearing loss.  The entire claims file must be made available to the clinician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies must be conducted.  

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.  

All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a) Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385)?  

(b) If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it at likely as likely as not (50 percent or greater probability) that such had its onset in service or is causally related to active service, to include injury due to loud noise exposure experienced therein?  

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.   The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.  The absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.  

4.  The Veteran should also be scheduled for appropriate VA examination to determine the current nature and severity of his service-connected costochondritis.  The entire claims file must be made available to the clinician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies must be conducted.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected costochondritis affects the function of the respiration muscles of the thoracic spine.  If so, is the degree of severity best described as slight, moderate, moderately severe or severe?  All other impairment due to costochondritis should be described

A complete rationale must be provided for any opinions expressed.  

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification(s) or refusal to report notice(s), whichever is applicable, should be obtained by the AOJ and associated with the claims file.  

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If any determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


